Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 8, 11-12 and 16 have been amended. Claims 5 and 13 have been canceled. Claims 18-20 have been newly added. Claims 1-4, 6-12 and 14-20 have been examined.

Allowable Subject Matter
2.	Claims 1-4, 6-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1, 12 and 20, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:

c. selecting, by the selection unit, a set of D provider networks, wherein the number D is equal or larger than three ….
e. performing, by a transformation unit in the data analysis device, an isometric logratio transformation on p(t) to compute a compositional data set z(t) = zi(t), z2(t), ... zo(t),
f. filtering, by a filtering unit in the data analysis device, the values of z(t) = zi(t), z2(t), ..., zo(t) using a local robust filtering model to compute local estimates y(t) = y~i(t), y~(t) ...,jyD(t) , wherein repeated median regression is applied by the filtering unit and the choice of the regression window width is based on a test of the slopes of the regression line within the window using the SCARM (Slope Comparing Adaptive Repeated Median) method,
g. computing, by an outlier detection unit in the data analysis device, the residuals rl(t) = zl(t) - fi (t) for 1=1, 2, ..., D

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438